



Exhibit 10.30


TRANSITION AGREEMENT, WAIVER & RELEASE
(AN AMENDMENT TO THE EMPLOYMENT AGREEMENT)


In consideration for the mutual promises in this Transition Agreement, Waiver
and Release (“Agreement”), Fidelity National Information Services, Inc., on
behalf of itself and each of its affiliates (“Company” or “FIS”), and Anthony
Jabbour (“Employee”) agree as follows. This Agreement is intended to amend the
Employment Agreement between the parties dated October 1, 2009, as amended on
February 23, 2016 (as amended, the “Employment Agreement”). To the extent there
is a conflict between the terms of this Agreement and the terms of the
Employment Agreement, the terms of this Agreement shall control. Any term of the
Employment Agreement not addressed herein shall remain in effect.
1.    Term. On January 12, 2018 (the “Transition Date”), Employee will cease to
serve as Chief Operations Officer of the Integrated Financial Solutions segment
of FIS and will transition to a non-executive advisory role until February 15,
2018. From February 15 until March 31, 2018 (the “Termination Date”) Employee
will serve in an on-call capacity in which Employee agrees to be available to
assist with the transition of his Company knowledge and role with the Company.
On the Termination Date, Employee’s employment with the Company will terminate
without further action of the parties. Company and Employee hereby waive any
notice of termination requirement set forth in the Employment Agreement. Between
the Transition Date and the Termination Date, Employee agrees to make himself
available, on reasonable notice, to assist the Company in areas where Employee’s
knowledge and experience may be valuable to the Company with the understanding
that during this period, the parties expect that Employee will provide a level
of assistance that is commensurate with his then monthly base salary. Commencing
as of February 15, 2018, the Company is not obligated to provide an office to
Employee and Employee shall be permitted to fulfill his duties remotely.
Commencing as of February 15, 2018, and subject to the restrictions set forth in
paragraph 5 below, Employee may provide consulting services to his future
employer.


2.    Nature of Termination. The parties agree to characterize Employee’s
departure as a resignation (termination by Employee without good reason). As
such, and in addition to the payments described in this Agreement, Employee
shall be entitled to the payments described in Section 9(b) of the Employment
Agreement. Employee agrees that this resignation does not entitle him to any of
the payments or benefits listed under Section 9(a) or (c) of the Employment
Agreement.
3.    Consideration. As consideration for Employee entering into this Agreement,
Company will provide Employee with the following payments, benefits and waiver,
which shall collectively be referred to as “the Separation Amount.” Employee
agrees that certain of these are payments and benefits to which he would not
otherwise be entitled and that they are subject to applicable tax deductions and
to Section 18 below:




-1-



--------------------------------------------------------------------------------





a)
From the Transition Date through February 15, 2018, the Company shall continue
to pay Employee the base salary of $700,000 per year. Employee agrees that he
will not be eligible for an annual bonus or an annual equity grant in 2018;

b)
From February 15, 2018 through the Termination Date, the Company shall pay
Employee a monthly base salary of $1,000;

c)
Until the Termination Date, Employee shall remain eligible for and shall
continue to be covered under the Company’s medical, dental, supplemental
disability insurance benefit in the same manner as Employee was covered prior to
the date hereof, except for such changes as are applicable to all employees of
the Company;

d)
Employee shall receive payment of the 2017 Annual Officer Bonus, based on
achievement of the financial performance metrics set forth in his Officer Bonus
Plan, as approved by the Compensation Committee of the Board, calculated and
payable in a non-discriminatory manner. Such payment will be made, with
appropriate deductions, if and when Officer Bonus payments are made by the
Company, which is estimated to be by March 15, 2018 (and in all cases shall be
paid during the 2018 calendar year, if paid); and

e)
Until the Termination Date, all grants of stock options and restricted stock
previously made to Employee shall continue to vest in accordance with their
terms. The parties agree that this will result in the vesting of the first
tranche of the 2017 grant and the second tranche of the 2016 grant, assuming
that the relevant performance metrics are achieved.

4.    All Amounts Due. Employee agrees that the Separation Amount includes
payments to which he would not otherwise be entitled and that he has been paid
all compensation, wages, bonuses and/or benefits to which Employee is entitled
by virtue of his Employment Agreement or otherwise.
5.    Employee’s Post-Employment Obligations. In consideration for the payments
and benefits provided herein, the Employee agrees that he will not begin new
employment until April 1, 2018 or later and that he will be bound by the
following non-competition and non-solicitation obligations effective February
15, 2018, which shall supersede the Section 12 (Non-Competition) obligations of
the Employment Agreement:


a)
For purposes of these obligations,



(i)
"Customer of FIS" shall mean any business or entity for which FIS provided a
core banking system during the twelve (12) month period prior to the Termination
Date and for which his future employer did not provide products or services
during that same twelve (12) month period; and







-2-



--------------------------------------------------------------------------------





(ii)
“Prospective Customer” shall mean any business or entity that is entered as an
active prospect in Employee’s future employer’s sales pipeline as of December 1,
2017.

b)
Employee agrees that he will not personally (or personally instruct another
person to),

(i)
until January 1, 2019, solicit any business from any Customer of FIS that was
not a Prospective Customer of Employee’s future employer during the twelve (12)
month period preceding February 15, 2018. For the avoidance of doubt, Employee
may, from time to time, have general discussions with Customers of FIS that were
not Prospective Customers of Employee’s future employer either individually,
within a group or at trade shows, which, so long as Employee does not solicit
any business for Employee’s future employer, will not constitute a violation of
this subsection; or

(ii)
until January 1, 2019, hire or solicit for employment or engagement as an
independent contractor any person who, as of the Termination Date, was an
employee of Company within three (3) levels of reporting of the FIS CEO, unless
such employee had been terminated by FIS, or notified of termination, prior to
the time he/she approached or was contacted by his future employer. FIS
acknowledges that his future employer may hire FIS employees without Employee’s
personal involvement, which shall not constitute a breach of this obligation.
FIS also agrees that Employee shall be permitted to offer a position of
employment with his future employer to his administrative assistant.

Employee expressly acknowledges and agrees with the reasonableness of the
post-employment restrictions set forth in this Paragraphs 5 and acknowledges and
agrees not to contest their enforcement in a court of competent jurisdiction on
such grounds. Employee agrees that Company's remedy at law for a breach of this
Paragraphs 5 may be inadequate and that for a breach of these covenants Company
will, in addition to other remedies provided for in this Agreement or by law, be
entitled to seek an injunction, restraining order or other equitable relief
prohibiting Employee from committing or continuing to commit any such breach.
If a court of competent jurisdiction determines that any of the restrictions in
this Paragraph 5 are overbroad. Employee agrees to modification of the affected
restriction(s) to permit enforcement to the maximum extent allowed by law.
The Company agrees to waive the enforcement of the non-competition covenant in
the Employee’s Employment Agreement.
6.    Confidential Information. Employee acknowledges and agrees to abide by the
obligations set forth in Section 11 of the Employment Agreement regarding
Confidential Information. Further, Employee affirms that he has not divulged any
confidential or proprietary information of the Company or its affiliates.




-3-



--------------------------------------------------------------------------------





7.    Effective Date. The Effective Date of this Agreement shall be the later of
the date the Agreement is executed by the Company or the eighth (8th) day after
Employee has executed and returned it to the Company.
8.    Waiver and Release. Employee (on his own behalf and on behalf of
Employee’s agents, assigns, heirs, executors, and administrators) hereby
releases and discharges Company, its parent corporations, affiliates,
subsidiaries, owners, officers, directors, attorneys, agents, successors and
assigns (collectively, “Company Released Parties”) from any claim, demand,
action, or cause of action, known or unknown, relating to, arising out of, or in
any way connected with the Employee’s employment with the Company or the ending
of that employment (collectively, “Employee Released Claims”), and waives all
rights relating to, arising out of, or in any way connected with any Employee
Released Claim (except as to any breach of this Agreement or any acts of fraud,
willful misconduct or violation of law), including, without limitation, any
claim, demand, action, cause of action or right based on but not limited to: (a)
the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.; (b) the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et
seq; (c) the Civil Rights Act of 1866, as reenacted, 42 U.S. C. Section 1981;
(d) the Family and Medical Leave Act, 29 U.S.C. Section 2601, et seq.; (e) Title
VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e, et seq.; (f) the
Employee Retirement Income Security Act, 29 U.S.C. §1001, et seq.; (g) the Older
Workers Benefit Protection Act (“OWBPA”); (h) a civil rights act of any state,
including the Florida Civil Rights Act of 1992, Chapter 760, Fla. Stat.; (i) the
Fair Labor Standards Act of 1938 (“FLSA”), as amended, 29 U.S.C. § 201, et seq.,
or any other wage law; (j) any existing employment agreement (including any
claim to any payment or other benefit provided for in Section 9 of the
Employment Agreement) or potential entitlement under any Company program or
plan; and (k) any duty or other employment-related obligation arising under the
law of contract, tort or from any other type of statute, law or public policy
including, but not limited to, section 440.205 of the Florida Statutes. This is
intended to be as complete a waiver as possible of all claims against any of the
Company Released Parties through the Effective Date except as set forth herein.
This waiver is effective only as to those claims that may properly be waived in
this manner.
Company, on behalf of itself and its affiliates, subsidiaries, officers,
directors, attorneys, agents, successors and assigns, hereby releases and
discharges Employee and his agents, assigns, heirs, executors, and
administrators (collectively, the “Employee Released Parties”) from any claim,
demand, action, or cause of action, known or unknown, relating to, arising out
of, or in any way connected with the Employee’s employment with the Company or
the ending of that employment (collectively, “Company Released Claims”), and
waives all rights relating to, arising out of, or in any way connected with any
Company Released Claims, except as to any breach of this Agreement or any acts
of fraud, willful misconduct or violation of law. This is intended to be as
complete a waiver as possible of all claims against any of the Employee Released
Parties through the Effective Date except as set forth herein. This waiver is
effective only as to those claims that may properly be waived in this manner.
a.    Employee specifically waives any claim Employee might have under the Age
Discrimination in Employment Act.




-4-



--------------------------------------------------------------------------------





b.    Nothing in this Agreement shall be construed to prevent Employee from (i)
filing a charge or complaint, including a challenge to the validity of this
Agreement, with the Equal Employment Opportunity Commission, or any similar
state or local agency, or from participating in or cooperating with any
investigation conducted by the Equal Employment Opportunity Commission or
similar agency; (ii) making any disclosure of information required by law; (iii)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization or FIS’
designated legal compliance officer; (iv) filing, testifying, participating in
or otherwise assisting in a proceeding relating to an alleged violation of any
federal, state or municipal law relating to fraud or any rule or regulation of
the Securities and Exchange Commission or any self-regulatory organization; or
(v) challenging the knowing and voluntary nature of the release of ADEA claims
pursuant to the OWBPA.
c.    Except as set forth in this Paragraph 8(b) and/or as required by law, the
parties shall not, whether written or orally, criticize, denigrate or disparage
one another or any of the Released Parties.
d.    Employee agrees not to bring or participate in any class action or
collective action against the Company or any Company Released Parties that
asserts, in whole or in part, any claims that arose before Employee signed this
Agreement, whether or not such claims (if brought by Employee individually) are
released by this Agreement.
e.    Employee and FIS each understands that the other may learn new facts
relating to Employee’s employment, or learn that all or some of the facts a
party currently believes to be true are untrue. Notwithstanding, Employee and
FIS expressly acknowledges that this Agreement is intended to include in its
effect, without limitation, a release of all claims which each party does not
know or suspect to exist in such party’s favor at the time of execution of this
Agreement and the Effective Date, and this Agreement contemplates the
extinguishment of any such claims.
9.    Released Claims. With respect to Released Claims, Employee waives the
right to money damages or other legal or equitable relief awarded by a
governmental agency or court related to any claim filed against the Company or
any Company Released Party. Employee further agrees, with respect to Released
Claims, to withdraw any charge or claim for damages that have or may have been
filed before any local, state or federal agency relating in any way to the
Company or a Company Released Party, except as to any claim for unemployment
compensation, workers’ compensation or other related benefits. Further, nothing
in this Agreement will be deemed to waive any rights or claims that Employee may
have against the Company or its affiliates with respect to this Agreement or to
any vested welfare or retirement plan benefits that Employee may have in
connection with his employment by the Company or its affiliates. In addition,
the Company agrees to indemnify Employee in the manner provided in, subject to
the limitations and exceptions of, and in accordance with Article Five of the
Company’s Bylaws for any actions taken, or failures to act by the Employee as a
Corporate Executive Vice President, or as an officer or director of any
affiliate of the Company, on or prior to the Termination Date.
10.    Entire Agreement. Employee and FIS each acknowledges and agrees that, in
signing this Agreement, Employee and FIS each does not rely and has not relied
upon any representations




-5-



--------------------------------------------------------------------------------





or statements by the Company or Employee or its or his representatives with
regard to the subject matter, basis, or effect of this Agreement that are not
specifically set forth in this Agreement or the Employment Agreement.
11.    Non-Admission. This Agreement shall not be construed as an admission of
liability or wrong‑doing by either party, but is entered into in an effort to
sever the parties’ employment relationship on an amicable basis.
12.    Choice of Law and Venue. This Agreement shall be interpreted, construed,
and governed by the laws of the State of Florida, regardless of its place of
execution or performance, without regard to internal principles relating to
conflict of laws. The parties agree that any cause of action arising between the
parties regarding this Agreement shall be brought only in a state or federal
court of competent jurisdiction in the County of Duval, State of Florida.
13.    Interpretation. The Company and Employee have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Company and Employee and no presumption or burden
of proof shall arise favoring or disfavoring either the Company or Employee by
virtue of the authorship of any of the provisions of this Agreement.
14.    EMPLOYEE IS ADVISED AND UNDERSTANDS THAT EMPLOYEE HAS UP TO TWENTY ONE
(21) CALENDAR DAYS TO CONSIDER THIS SEVERANCE AGREEMENT AND RELEASE.  EMPLOYEE
ALSO IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS SEVERANCE
AGREEMENT AND RELEASE.


EMPLOYEE MAY REVOKE THIS SEVERANCE AGREEMENT AND RELEASE FOR A PERIOD OF SEVEN
(7) CALENDAR DAYS FOLLOWING THE DAY EMPLOYEE SIGNS THIS AGREEMENT BY PROVIDING A
WRITTEN REVOCATION TO:


Marc Mayo
Chief Legal Officer
601 Riverside Avenue
Jacksonville, FL 32204
Marc.mayo@fisglobal.com


WHICH STATES, "I HEREBY REVOKE MY ACCEPTANCE OF OUR SEVERANCE AGREEMENT AND
RELEASE." THE REVOCATION MUST BE PERSONALLY DELIVERED, MAILED, SENT VIA
OVERNIGHT COURIER OR FAXED TO THE ABOVE INDIVIDUAL AT THE ABOVE ADDRESS OR FAX
NUMBER. IF MAILED, IT MUST BE POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER
EMPLOYEE SIGNED THIS SEVERANCE AGREEMENT AND RELEASE.




-6-



--------------------------------------------------------------------------------





15.    Amendment. No amendment of this Agreement will be effective unless the
same is in writing and signed by the Company and Employee. 
16.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which, taken together, shall constitute one and the same
agreement and any party may enter into this Agreement by executing a
counterpart. Transmission by fax or email of an executed counterpart of this
Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart.
17.    Severability. If any provision hereof is found by a court to be invalid
or unenforceable, to the fullest extent permitted by applicable law, the Company
and Employee agree that such invalidity or unenforceability will not impair the
validity or enforceability of any other provision hereof. 
18.    Section 409A. The payments under this Agreement are intended to comply
with or be exempt from the requirements of Section 409A of the Internal Revenue
Code (“Section 409A”). To the extent that any payment under this Agreement is
subject to the requirements of Section 409A, then, with respect to such payment,
this Agreement will be interpreted to the maximum extent permitted by law in a
manner to comply with the requirements of Section 409A. Notwithstanding any
other provision of this Agreement, payments under this Agreement that are
subject to the requirements of Section 409A may only be provided upon an event
and in a manner that complies with Section 409A.
IN WITNESS WHEREOF, each party has signed this Severance Agreement and Release
on the date shown next to its signature below.


[signature page follows]




-7-



--------------------------------------------------------------------------------







 
                    


 
 
FIDELITY NATIONAL INFORMATION SERVICES, INC.
 
Date:
December 11, 2017
By:  
/s/  Michael P. Oates
 
 
 
Michael P. Oates
 
 
 
Chief Administrative Officer
 
 
 
 
Date:
December 12, 2017
 
Anthony Jabbour
 
 
 
/s/  Anthony Jabbour
 
 
 
 











-8-

